384 U.S. 213
86 S. Ct. 1456
16 L. Ed. 2d 480
PEOPLE OF STATE OF ILLINOIS ex rel. George MUSSO,  Madison County Treasurerv.CHICAGO, BURLINGTON & QUINCY RAILROAD CO. et al.
No. 1046.
Supreme Court of the United States
May 16, 1966
Rehearing Denied June 13, 1966.

See 384 U.S. 994, 86 S. Ct. 1885.
Burton C. Bernard, for appellant.
Hugh J. Dobbs, John F. Schlafly, Louis F. Gillespie, Gordon Burroughs, Eldon Martin, Jordan Jay Hillman and Robert L. Broderick, for appellees.
Simon L. Friedman and William M. Giffin, for the Illinois Ass'n of School Boards and others, as amici curiae.
William M. Giffin, for Sangamon County, Ill., as amicus curiae.
PER CURIAM.


1
The motion of the Illinois Association of School Boards et al., for leave to file a brief, as amici curiae, is granted.


2
The motion of Sangamon County, Illinois for leave to file a brief, as amicus curiae, is granted.


3
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.